—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered March 15, 2000, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The determination of whether to permit the withdrawal of a plea of guilty rests within the sound discretion of the trial court (see, CPL 220.60 [3]; People v Marzocco, 278 AD2d 515; People v Ochoa, 179 AD2d 689). The trial court providently exercised its discretion in denying, without a hearing, the defendant’s motion to withdraw his plea, since his unsubstantiated claims of innocence and coercion were refuted by his statements during the plea allocution (see, People v Badger, 288 AD2d 485; People v Marzocco, supra; People v DeLeon, 254 AD2d 430; People v Rosa, 239 AD2d 364; People v Lisbon, 187 AD2d 457).
The defendant’s claim of ineffective assistance of counsel is without merit (see, People v Marzocco, supra; People v DeLeon, supra). Prudenti, P.J., Florio, S. Miller, Friedmann and Adams, JJ., concur.